DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. Patent Application Publication 2014/0326471) in view of Krieg et al. (U.S. Patent 6,286,606).
Zhu discloses a grading machine (10) having a body (Figure 1, for example), grading blade (18) and a grading blade sensor (114).  A drawbar (28) having a centershift cylinder (40) connects the blade to the body.  There is a control system (94, for example) configured to receive input from a user interface (not labeled) to orient the grading blade and drawbar to one of a plurality of positions based on the input.  The positions are not specifically disclosed to be predetermined.  Krieg teaches predetermined maintenance positions (mirror image, for example) and discloses that positioning of the implement can be done automatically or manually.  Applicant’s specification also discloses that using maintenance positions is old and well known (paragraph 2).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Zhu to have predetermined maintenance positions in order to facilitate substrate work, since, not only are these positions known, but also since Krieg teaches automatic and manual positioning to be optional, non-patentable alternatives.  Regarding the newly added recitations directed to elevating the lift cylinder(s) to angle the drawbar and blade, this is the 
Regarding claim 2, Zhu discloses the side movement (paragraph 3).
Regarding claims 3 and 5, Zhu discusses machine data commensurate with receiving sensor data (paragraph 30, for example).  The examiner takes Official notice that centershift and drawbar sensors are known and it would have been obvious to one of ordinary skill at the time of the invention to have included either of both of these in order to obtain data as desired for proper operation.
Zhu discloses a circle (44), drive motor (46) and sensor (110).
Zhu includes right and left lift cylinders (36, 38) coupled to the drawbar.
Regarding claims 8 and 9, the examiner takes Official notice that the claimed positions are known in order to work substrate as desired.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured the positions among the predetermined positions.
Zhu discloses a touch screen and use of a touchscreen generally denotes selectable icons thereon in order for the touchscreen to be suitable for its intended purpose.  Given the purpose of the grading machine and automatic positioning, it would have been obvious to one of ordinary skill at the time of the invention to have used icons and to have programmed any positions suitable for proper substrate work into the touch screen interface.
Regarding claim 11, the connecting structure of Zhu is not well defined as the invention is directed elsewhere.  Because Zhu is specifically concerned with blade orientation, it would 
Regarding the process claims, given the apparatus and purpose of Zhu/Krieg, it would have been obvious to one of ordinary skill at the time of the invention to have performed the steps in order to work a substrate.

Claims 4, 11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. Patent Application Publication 2014/0326471) and Krieg et al. (U.S. Patent 6,286,606), as applied above, and further in view of Johnson et al. (U.S. Patent 3,677,350).
Zhu includes right and left lift cylinders; however, the coupling arrangement among the components is not clear.  Johnson teaches coupling a centershift cylinder (56) to right (31) and left (32) lift cylinders (Figure 5, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have used the arrangement of Johnson with the machine of Zhu since Johnson exemplifies that this arrangement is a known operational arrangement in a grading machine.  The arrangement shown is also deemed to meet the recitation of the recitations regarding the linkbar in claim 11.

Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are moot in view of the new grounds of rejection.  Regarding the new recitations added to claims 1 and 17, the examiner cannot allow an application based upon using lift cylinders, whose purpose is to manipulate the implement, for manipulating the implement (e.g., “to angle the drawbar and the grading blade”).  Each of the relied upon references use lift cylinders for drawbar and blade manipulation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671